IN THE UNITED STATES COURT OF APPEALS
                                           United States Court of Appeals
                   FOR THE FIFTH CIRCUIT            Fifth Circuit
                                                                     F I L E D
                                                                    September 24, 2007
                                No. 06-60348
                              Summary Calendar                    Charles R. Fulbruge III
                                                                          Clerk


CHI LIN,

                                           Petitioner,

v.

PETER D. KEISLER, ACTING U.S. ATTORNEY GENERAL,

                                           Respondent.


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A96 041 848


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*
      Chi Lin petitions for review of the final order of the Board of Immigration
Appeals (BIA) that affirmed the denial of his applications for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).
Lin argues that the BIA erred in finding that he is not eligible for asylum based
on this court’s decision in Zhang v. Ashcroft, 395 F.3d 531, 532 (5th Cir. 2004).
Lin argues that unlike Zhang,      he has established that he was arrested,

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60348

detained, and beaten because he refused to tell family planning officials where
his pregnant girlfriend was hiding so that they could force her to have an
abortion. He contends that his conduct constituted “other resistance” to a
coercive population control policy, thereby making him eligible for asylum.
      Lin must show that he suffered “persecution” to obtain relief. See Chen v.
Ashcroft, 381 F.3d 221, 233 (3d Cir. 2004). Lin has not shown that the evidence
he presented is so compelling that no reasonable factfinder could fail to find past
persecution. See Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994); see also Chen,
381 F.3d at 234-35 (past persecution does not cover a forced abortion of
petitioner’s girlfriend, the denial of a marriage license, and beatings that did not
result in any injuries that required medical treatment,); Nelson v. I.N.S., 232
F.3d 258, 264 (1st Cir. 2000) (three episodes of solitary confinement of less than
72 hours each and physical abuse not requiring medical attention were not “past
persecution”); Prasad v. I.N.S., 47 F.3d 336, 339-40 (9th Cir. 1995) (when
petitioner was arrested and detained four to six hours, hit on the stomach, and
kicked from behind, and no medical treatment was required, this was not past
persecution);    Kapcia v. I.N.S., 944 F.2d 702, 704-08 (10th Cir. 1991)
(persecution not found where one applicant was “arrested four times, detained
three times, and beaten once,” and another was detained twice, once for a
two-day period where he was interrogated and beaten). Although in Ma v.
Ashcroft the Ninth Circuit held that a man could seek asylum for fear of being
persecuted for the pregnancy of his girlfriend, in that case the couple had
married in a traditional Chinese ceremony despite the Government’s refusal to
recognize their marriage due to their young age. 361 F.3d 553, 555, 561 (9th Cir.
2004). We have denied asylum to individuals who did not attempt to marry the
woman who has, due to pregnancy, caused petitioner to fear persecution from
the Chinese government. Zhang, 395 F.3d at 532. Lin has not shown that he
attempted to marry his girlfriend in a traditional or official ceremony.



                                         2
                                  No. 06-60348

      Lin does not brief the issue of withholding of deportation, nor does he brief
the issue of relief under the CAT. By failing to brief these issues, Lin has waived
or abandoned them. Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003);
Calderon-Ontiveros v. I.N.S., 809 F.2d 1050, 1052 (5th Cir. 1986).
      PETITION FOR REVIEW DENIED.




                                        3